Citation Nr: 0942702	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  04-11 834A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation for residuals of a stroke under 
the provisions of 38 U.S.C.A. § 1151.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to June 
1971.  

This appeal arises from a February 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

The Board previously remanded the claim to obtain additional 
records and another medical opinion.  Those actions have been 
completed.  Stegall v. West, 11  Vet. App. 268 (1998).  The 
claim has now been returned to the Board for further 
appellate review.  


FINDINGS OF FACT

1.  The appellant was hospitalized at Bay Pines VA Medical 
Center in January and February 2001 at which time an 
aortobifemoral bypass graft was performed on January 25, 
2001.  After that procedure, a stroke was diagnosed.   

2.  The left hemisphere infarct with right hemiparesis 
sustained by the Veteran during his January hospitalization 
at VA was not a result of carelessness, negligence, lack of 
proper skill, or an error of judgment, and was reasonably 
foreseeable based on the Veteran's past medical history.  


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
stroke have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 
C.F.R. § 3.361 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  

The RO sent the appellant a letter in April 2007 which 
informed him of the evidence necessary to support his claim, 
how VA could help him with his claim and what actions were 
needed from the Veteran.  The letter also explained how VA 
determined the effective dates and disability ratings for 
compensation.  A February 2009 letter to the Veteran 
explained the status of his claim.  

The medical evidence indentified by the appellant has been 
obtained.  No additional evidence has been identified by the 
appellant.  On two occasions the appellant was examined by VA 
and medical opinions obtained.  He appeared and gave 
testimony before the undersigned Veterans Law Judge at a 
videoconference in February 2008.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary.  

Relevant Laws and Regulations.  Under applicable criteria, 
compensation shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in the same 
manner as if such additional disability or death were 
service-connected.  For purposes of this section, a 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and:  (1) the 
disability or death was caused by hospital care,  medical or 
surgical treatment, or examination furnished the veteran 
under any law administered by the Secretary, either by a 
Department employee or in a Department facility as defined in 
section 1701(3)(A) of this title, and the proximate cause of 
the disability or death was (A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or (B) an event not reasonably foreseeable.  38 U.S.C.A. 
§ 1151 (West 2002).  

Applicable regulations provide that to determine whether a 
veteran has an additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy (CWT) program upon which the claim is based to the 
veteran's condition after such care, treatment, examination, 
services, or program has stopped. VA considers each involved 
body part or system separately. 

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability or death. 
Merely showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
or died does not establish cause. 

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress. 

Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause. 

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care, medical or surgical treatment, or examination 
caused the veteran's additional disability or death; and (i) 
VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider; or (ii) VA 
furnished the hospital care, medical or surgical treatment, 
or examination without the veteran's or, in appropriate 
cases, the veteran's representative's informed consent.   

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen. The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided. 
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of §17.32 of this chapter.  38 C.F.R. § 3.361 (2009).  

Factual Background and Analysis.  The veteran is seeking 
compensation for residuals of a stroke which he contends 
resulted from an aortobifemoral bypass graft performed on 
January 25, 2001 at the Bay Pines VA Medical Center.  The VA 
January and February Discharge Summary includes diagnosis of 
a left hemisphere infarct with residual right upper extremity 
flaccid paralysis.  

In this instance, there is no question that the appellant 
developed an additional disability at the time of his 
aortobifemoral bypass graft.  The question raised is whether 
the appellant incurred such additional disability as a result 
of carelessness, negligence, lack of proper skill, error of 
judgment, or similar instance of fault on the part of VA 
medical professionals in performing the surgeries.  And 
whether any additional disability was the result of an event 
not reasonably foreseeable.  

In January 2003, the appellant was examined by VA.  The VA 
examiner diagnosed right hemiparesis and left facial 
weakness.  The examiner stated the stroke was the direct 
result of the presence of diabetes mellitus and not 
necessarily related to the surgery.  However, from a time 
standpoint it was closely related to the stroke.  He noted 
the Veteran smoked four packs of cigarettes a day and that 
probably was a contributing factor to his early 
manifestations of arteriosclerosis.  

The Board found that opinion inadequate and remanded and 
ordered a second examination and requested another opinion.  

In March 2009, a VA physician extensively reviewed the 
Veteran's claims folder and medical records, and examined the 
Veteran.  After acknowledging the Veteran developed 
additional disability as a result of the left hemisphere 
infarct during his VA hospitalization, the examiner offered 
the following:

[I]t is my opinion that this event was 
not caused by or the result of treatment 
received by the VA, or the result of 
carelessness, negligence, lack of proper 
skill or error of judgment.  The 
rationale of this opinion is based on a 
careful and detailed review of the 
[claims] file and all available medical 
evidence of record.  

He goes on to explain why this outcome was reasonably 
foreseeable, noting:

This Veteran was at extremely high risk 
for cerebral infarction due to multiple 
risk factors for stroke including; 1. 
severe arteriosclerotic cardiovascular 
disease, evidenced by, 2. multiple 
myocardial infarctions, 3. known carotid 
artery stenosis with occlusion of the 
left ICA, 4. several recorded and 
suspected TIA's  and 5. severe bilateral 
peripheral artery disease. Also, 6. known 
diabetes mellitus and, 7.  hypertension.  
The Veteran has a history of 8.  Chronic 
tobacco dependence.  

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause. See 38 
C.F.R. § 3.361(c)(1) (2009).  Hospital care or medical or 
surgical treatment cannot cause the continuance or natural 
progress of a disease or injury for which the care or 
treatment was furnished unless VA's failure to timely 
diagnose and properly treat the disease or injury proximately 
caused the continuance or natural progress. See 38 C.F.R. § 
3.361(c)(2) (2009).

The Board has also reviewed the medical record and found the 
Veteran's medical history supports the opinion of the VA 
physician given in March 2009.  First, it is noted that on 
January 24, 2001, an informed consent form reveals a 
physician discussed the risks inherent in the procedure with 
the Veteran, including the risk of developing clots.  
Secondly, the Veteran has multiple risk factors for stroke, 
as identified by the March 2009, examiner.  September 2000 VA 
records include a past medical history of myocardial 
infarctions in 1985, 1987 and 1992.  In addition, in 1994-
1995 the Veteran had a transient ischemic attack (TIA) with 
left handed weakness.  VA records include multiple visits for 
follow up of the Veteran's diabetes mellitus.  Thus, the 
record supports the bases cited by the examiner for his 
opinion, and there is no medical opinion to the contrary.  

The only evidence in the claims file serving to link the 
veteran's additional disability to carelessness, negligence 
or the like on the part of VA emanates from statements made 
by the veteran himself.  It is now well settled, however, 
that laypersons without medical training, such as the 
veteran, are not qualified to render medical opinions 
regarding matters such as determinations of etiology, which 
call for specialized medical knowledge.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 
3.159 (2008) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  The veteran's statements in this 
regard are accordingly lacking in probative value.  

Thus, the competent medical evidence of record indicates that 
the veteran's stroke was not due to carelessness, negligence, 
lack of proper skill, or error in judgment on the part of VA 
or to an event not reasonably foreseeable.  The preponderance 
of the evidence is against the veteran's claim of entitlement 
to compensation under 38 U.S.C. § 1151.  






ORDER

Compensation under 38 U.S.C.A. § 1151 for residuals of a 
stroke is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


